— Appeal from a judgment of the *694County Court of Chemung County (Monroe, J.), rendered July 30, 1982, upon a verdict convicting defendant of two counts of the crime of operating a motor vehicle while under the influence of alcohol.
Upon this record, it was proper for the court to submit to the jury, as a question of fact, whether the breathalyzer test was administered to defendant within two hours of his arrest for driving while intoxicated (see People v Keane, 76 AD2d 963). Additionally, we do not find the concurrent sentences imposed in this case, i.e., a $500 fine and one year in the county jail on the conviction for driving with at least .10% of alcohol in his blood (Vehicle and Traffic Law, § 1192, subd 2) and 60 days in the county jail on the conviction for driving while ability impaired by alcohol (Vehicle and Traffic Law, § 1192, subd 1), to be harsh or excessive.
Judgment affirmed. Mahoney, P. J., Kane, Casey, Weiss and Yesawich, Jr., JJ., concur.